Citation Nr: 9917959	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  90-22 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement service connection for residuals of a spinal 
injury, a disorder manifested by blurred vision, residuals of 
ear infections, a heart disorder, residuals of a right 
leg/heel injury, a left wrist disability and residuals of a 
chest injury.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a medial meniscectomy of the 
left knee with degenerative joint disease, for the period 
April 8, 1987 to September 8, 1997.

3.  Entitlement to an evaluation in excess of the currently 
assigned 20 percent for service-connected residuals of a 
medial meniscectomy of the left knee, subsequent to September 
8, 1997.

4.  Entitlement to an evaluation in excess of the currently 
assigned 10 percent for service-connected degenerative joint 
disease of the left knee.

5.  Entitlement to a total evaluation based on individual 
unemployability (TDIU) due to service-connected disability.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Daley, Associate Counsel


INTRODUCTION


This appeal was initiated from a decision of the Wichita, 
Kansas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran has since moved to Arkansas and the case 
is now within the jurisdiction of the North Little Rock RO. 

In March 1991, pursuant to a February 1991 remand by the 
Board of Veterans' Appeals (Board), the RO wrote to the 
veteran asking him to identify and authorize the release of 
various records including those pertaining to his claimed 
service related injuries purportedly sustained on October 9, 
1984.  Although he submitted copies of additional medical 
records they were not relevant to the material requested by 
the RO.  Accordingly, and because the RO did not undertake 
all of the Board's requested development, the case was 
remanded again in August 1994.  Again the veteran was not 
cooperative with the RO's attempts to develop the record.  

To the extent that the veteran is claiming that he has a back 
disability is related on a secondary basis to his service-
connected left knee disability, that matter is referred to 
the RO for initial consideration.  

The issues of an increased rating for the veteran's left knee 
disability and entitlement to TDIU benefits will be addressed 
in the remand below.  


FINDINGS OF FACT

1.  The veteran had no active duty and there is no 
satisfactory evidence that he was injured in line of duty 
during his claimed but unverified period of active duty for 
training on April 8 and 9, 1984 or that he was on inactive 
duty training when he was assaulted on October 9, 1984.   

2.  There is no competent evidence of record showing that the 
veteran has blurred right eye vision, residuals of ear 
infections, a heart disorder, residuals of injury to the 
right leg/heel, a left wrist disorder, a back disability or 
residuals of a chest injury that are causally related to 
incidents of verified active duty for training (ADT) or 
inactive duty training (IDT), transportation to or from such 
duty, or otherwise related to service.  


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
blurred right eye vision; residuals of ear infections; a 
heart disorder; residuals of injury to the right leg/heel; a 
left wrist disorder; a back disability; and residuals of a 
chest injury are not well grounded.  38 U.S.C.A. § 101(24), 
1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.6 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

The term "veteran" is defined in 38 U.S.C.A. § 101(24) 
(West 1991) as "a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable."  

Active military, naval, and air service is defined to include 
active duty, any period of active duty for training (ADT) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training (IDT) during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty.  
38 C.F.R. § 3.6(a) (1998).

The General Counsel of the VA has defined what constitutes an 
"injury" sustained during a period of Inactive Duty for 
Training.  See VAOGCPRECOP 86-90 (July 18, 1990).  Under 38 
U.S.C.A. § 7104(c) (West 1991 & Supp. 1998), VA General 
Counsel precedent opinions are binding on the Board.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), upheld that determination 
in Brooks v. Brown, 5 Vet. App. 484 (1993), noting that 
38 U.S.C.A. § 101(24) (West 1991) clearly distinguishes 
between disease and injury for the purpose of service 
connection based on ADT or IDT.  Brooks v. Brown, at 485.

Regulations also provide that when an individual is 
authorized or required by competent authority to perform ADT 
or IDT and is disabled from an injury incurred while 
proceeding directly to or returning directly from such ADT or 
IDT he/she shall be deemed to have been on ADT or IDT at that 
time, as the case may be.  The VA will determine whether such 
individual was so authorized or required to perform such 
duty, and whether the individual was disabled from injury so 
incurred.  In making such determinations, there shall be 
taken into consideration the hour on which the individual 
began to proceed or return; the hour on which the individual 
was scheduled to arrive for, or on which the individual 
ceased to perform, such duty; the method of travel performed; 
the itinerary; the manner in which the travel was performed; 
and the immediate cause of disability or death.  Whenever any 
claim is filed alleging that the veteran is entitled to 
benefits by reason of this paragraph, the burden of proof 
shall be on the veteran.  38 C.F.R. § 3.6(e) (1998).

Service-connected means, with respect to disability or death, 
that such disability was incurred or aggravated, or that the 
death resulted from a disability incurred or aggravated, in 
line of duty in the active military, naval, or air service.  
38 C.F.R. § 3.1(1) (1998).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  


Facts

Service department records verify, in pertinent part, that 
the veteran performed ADT with the Army National Guard from 
December 31, 1976 to March 31, 1977; and that he was on ADT 
with the Kansas Army National Guard on June 6, 1977, and with 
the Army Reserve on March 4, 1984.  It appears that he also 
was on ADT from March 31, 1984 to April 1, 1984.  Service 
records also verify that the veteran had a period of IDT from 
August 27 to August 28, 1977.  The veteran has alleged 
additional periods of training duty during which he claims to 
have sustained injuries for which he seeks service 
connection; that matter will be addressed below. 






The record reflects that on a report of medical history of 
March 1977, after completion of a period of ADT with the 
Kansas Army National Guard, the veteran denied recurrent back 
pain, eye trouble, ear trouble, pain or pressure in his 
chest, palpitations or a pounding heart, and foot trouble.  
He indicated "YES" to having or having had scarlet fever 
and rheumatic fever, and also to having or having had heart 
trouble.  The accompanying report of medical examination 
shows that all body systems were clinically evaluated as 
normal.  

Service records reflect that on June 6, 1977, while on two 
weeks ADT, the veteran slipped on some steps and fell, 
injuring his left knee.  Various service department documents 
and medical records regarding the accident do not reflect any 
other injuries sustained in the fall.  

A Statement of Medical Examination and Duty Status dated in 
August 1977 indicates that the veteran was treated for flu-
like symptoms while on IDT from August 27 to August 28, 1977.  
Such appeared to have been brought on by over exertion and 
over heating caused by strenuous training.

On a reserve report of medical history completed in May 1978, 
the veteran denied recurrent back pain, eye trouble, ear 
trouble, pain or pressure in his chest, and foot trouble.  He 
indicated "YES" to having or having had scarlet fever and 
rheumatic fever, and also appears to have answered "YES" 
and then changed that answer to "NO" pertinent to heart 
trouble.  He certified that he was in excellent physical 
health at that time.  The examiner noted that the veteran had 
had rheumatic fever at six years of age, without cardiac 
problems shown on frequent subsequent examinations.  The 
accompanying report of medical examination shows that all 
body systems were clinically evaluated as normal except for a 
left wrist scar.  That report indicates that the veteran was 
in "excellent physical health."  



On an Army National Guard report of medical history completed 
in June 1982, the veteran denied recurrent back pain, eye 
trouble, ear trouble, palpitation or a pounding heart, foot 
trouble and heart trouble.  He reported having or having had 
scarlet fever and rheumatic fever, pain or pressure in his 
chest, and a "trick" or locked knee.  The accompanying 
report of medical examination shows that all body systems 
were clinically evaluated as normal.  

On an Army Reserve report of medical history completed in 
November 1983, the veteran denied all relevant symptoms, 
reporting only a history of scarlet fever and rheumatic 
fever.  The second page of that report is not associated with 
the claims file.  The accompanying report of medical 
examination shows that all body systems were clinically 
evaluated as normal, with the exception of the heart.  
However, the only notation regarding the heart was that no 
heart murmurs were heard. The veteran's blood pressure was 
120/80.  He was noted to have no defects or diagnoses.  

It appears that in 1984 the veteran was the commander of a 
detachment of an Army Reserve Military Police POW Camp.  For 
simplicity, this detachment will be referred to as the "POW 
Camp Det."  

A Statement of Medical Examination and Duty Status (DA Form 
2173) from the Irwin Army Hospital at Fort Riley, Kansas, to 
the Commander of the POW Camp Det. indicates that the veteran 
injured his left knee on April 1, 1984 at Omaha, Nebraska, 
when he twisted it stepping off a step, and that he was seen 
at Irwin Army Hospital on April 3.  The nature and extent of 
the injury was noted to be probable left knee strain.  It was 
reportedly determined, based on medical records, that the 
injury had been in line of duty.  This part of the report 
(Section I) is dated April 13, 1984 and, although prepared 
for the signature of a major, was signed by a sergeant first 
class.  Section II, to be completed by the unit commander or 
unit adviser, reflects that the veteran was on a period of 
ADT from March 30, 1984 to April 1, 1984, that a formal line 
of duty investigation was not required and that the injury 
was considered to have been incurred in line of duty.  This 
section of the report was signed by D. G., a staff sergeant 
who identified himself as records custodian.  Section II is 
dated April 9, 1984.  A copy of orders for this period of ADT 
is of record.  Thereafter the veteran received military 
incapacitation pay for several years.  

The veteran has submitted a copy of military orders number 
102-22, dated April 11, 1984, indicating that he was ordered 
to ADT for the period April 7 and April 8, 1984, to attend a 
Commanders' Course in Omaha, Nebraska.  The veteran has also 
submitted a photocopy copy of DA Form 2173, Report of Medical 
Examination and Duty Status, purporting to be from the Allen 
County Hospital to the Commander of the POW Camp Det.  
Section I indicates that the veteran was seen at the hospital 
on April 9, 1984, after having fallen down stairs at a hotel 
on April 8, 1984, while attending a "Commanders Course."  
The details of the accident ("how, when, where) were 
reported to be a brain concussion, blurred vision and facial 
trauma.  Additionally, it was indicated that the injuries 
were incurred in line of duty and were likely to result in a 
claim against the government for future medical care.  That 
portion of the report is dated April 20, 1984, and reflects 
the signature of R. Hull, M.D., (attending physician or 
patient administrator).  Orders 102-022 were referenced as 
being attached.  Section II, labeled "To Be Completed by the 
Unit Commander or Unit Adviser" indicates that the veteran 
was on ADT at the time the injuries were sustained and that 
the veteran started down some stairs using crutches when his 
knee gave out, the crutches tangled, and he landed striking 
the left side of his head and chest on a steel railing and 
tool box on the landing.  It was noted that the veteran was 
referred to Dr. Hull at the Allen County Hospital with 
follow-up at Irwin Army Hospital, and that the veteran was 
provided a brace for a back injury and referred to the Chief 
of Prosthetics and Sensory Aids Service.  It was further 
indicated that the injuries were incurred in line of duty, 
and that no formal line of duty investigation was required.  
That portion of the report, which was to be signed by the 
unit commander or unit adviser, was signed by the veteran, as 
"Commander,"and is dated April 11, 1984.  No associated 
medical records are on file.  

According to a copy of a letter of April 14, 1984, to the 
veteran, as the Commander of the POW Camp Det, continuation 
of pay and allowances based on his injury of April 1, 1984 
was requested.  The veteran authorized the continuation.  

Military records indicate that, due to his left knee 
disability, the veteran was placed on incapacitation pay as 
of April 30, 1984, which was subsequently extended on several 
occasions. 

A medical record dated in May 1984 reflects that the veteran 
was evaluated for hypertension.  He had had left knee surgery 
the day prior to physical examination.  He denied headaches, 
blurred vision, chest pains or palpitations.  Heart and eye 
examinations revealed no abnormalities.  The impression was 
transient blood pressure, post operatively, now normal and at 
times borderline.  A low salt diet and periodic checks of 
blood pressure were suggested.

The veteran has submitted a photocopy of a letter to "Valley 
Federal," on what appears to be Army letterhead stationary, 
although the letterhead is virtually illegible.  The letter, 
signed by D. G., SSG, FTUS, is dated "September 13, 1984," 
and confirms that the veteran was on 100 percent disability 
due to injuries sustained while "on active duty with the 
Army."  It was stated that he was injured on 1 April, 8 
April and "9 October 1984."  

The veteran has submitted a photocopy of DA Form 2173, 
Statement of Medical Examination and Duty Status, purporting 
to be from Dr. Hull to the Commander of the POW Camp Det.  
Section I reflects that the veteran had reportedly been 
returning home from a period of inactive duty training at 
Irwin Army Hospital at Fort Riley, Kansas, on October 9, 
1984, when he was beaten by two unknown individuals at a rest 
stop on I-70, and sustained a head injury, fractured 
"vertebrates," right knee and left elbow injuries, and 
chipped and broken teeth.  The injuries were reported to have 
been sustained in line of duty.  The report reflects that the 
veteran was treated at the Allen County Hospital at "1255 
am" on October 9 and that he was examined at "1330" on 
October 10.  That section of the report was signed by Dr. 
Hull and is dated October 16, 1984.  Section II, to be 
completed by the unit commander or unit adviser, states that, 
while returning from Irwin Army Hospital at Fort Riley, the 
veteran was injured at a rest stop at Alma, Kansas, when he 
was hit in the back of the head with a blunt object, and hit 
and kicked in the face.  Reportedly, he sustained multiple 
depression fractures of the right frontal maxillary sinus 
with posterior displacement of fracture fragment, a linear 
fracture involving the left frontal sinus, a brain 
concussion, fractured "vertebrates" and laceration of the 
spine.  It was indicated that the injuries were incurred in 
line of duty, that a formal line of duty investigation was 
not required, and that the veteran was on inactive duty 
training at the time.  The report, which was to be signed by 
the unit commander or unit adviser, bears the signature of D. 
G., SSG, Rec. Custodian.

A copy of an Allen County Hospital record dated October 10, 
1984, which was submitted by the veteran, reflects that he 
arrived at the emergency room via automobile at 12:55 AM, 
complaining of having been hit on the back of his head with a 
pipe three times and hit on the forehead at the left eye.  
The incident reportedly occurred between 10 and 11 PM on 
October 9.  His personal physician was listed as Dr. Hull but 
a Dr. Walters was called.  The veteran's left eye was bruised 
and swollen.  There was a small superficial laceration under 
his right eye, and his forehead was bruised.  There was a 
bump on the right side of the back of his head.  The report 
notes that the veteran had had two to four beers that 
evening.  There were small lacerations on his forehead and 
abrasions on the right knee and both elbows.  The left pupil 
was slightly more sluggish than the right pupil, and right 
eye vision was blurred.  He was sent home with orders to 
observe for concussion symptoms.  Disposition was at 1:25 AM.  

The veteran has also submitted two copies of a medical 
record, purportedly from Dr. Hull.  One copy contains only an 
entry dated October 10, 1984, noting that the veteran had 
been to the emergency room the previous evening and that he 
had bruises and abrasions to his face and eyes and the right 
arm, and a laceration under the right eye.  There was a boot 
mark on his forehead and complaints of a chipped lower 
incisor.  The nares had dried blood.  He also had a contusion 
with hematoma to occiput.  On this copy of the medical 
record, it appears that prior and subsequent had been blanked 
out in copying the document.  In another copy submitted by 
the veteran, the October 10 entry is preceded and followed by 
additional entries.  A September 5, 1984 entry noted that the 
veteran's "knee gave out again" and that he hit his ribs on 
a tackle box.  It was also noted that last April his knee 
gave out and he fell and hit his left side.  Since then he 
reportedly felt a catching in the left side with some 
discomfort.  An October 10, 1984, x-ray report submitted by 
the veteran reflects that he had a depression fracture 
involving the right frontal maxillary sinus with slight 
posterior displacement of the fracture fragment; and a linear 
fracture involving the left frontal sinus.  In a letter of 
October 10, 1984 to Dr. Hull, G. Francis, D.O., stated that 
he had reviewed the veteran's x-rays and commented that there 
was a significantly displaced fracture of the front table of 
the frontal sinus.  

A copy of an insurance form submitted by the veteran and 
signed by him on October 19, 1984, indicates that CHAMPUS was 
his insurer, that he had been injured on October 9, 1984, 
that his condition was related to an accident, and that the 
diagnoses were facial pain, blurred vision and a brain 
concussion.  

The veteran has submitted a copy of a US Government emergency 
treatment record dated November 9, 1984, which, according to 
the veteran, is from the Irwin Army Hospital.  A head injury 
was listed as the chief complaint.  That report indicates 
that the veteran fell down stairs and hit a rail post 
approximately a week earlier, with subsequent pain in the 
frontal area and headaches.  Examination revealed no forehead 
tenderness.  Eye examination and examination of the central 
nervous system were normal.  Prior skull X-rays were reviewed 
and noted to show no fracture.  The impressions were post 
traumatic headaches, and no acute neurologic deficit.  That 
record reflects a notation that "PAD-CHAMPUS says LOD [line 
of duty] not required since PT is already covered by 3 
informal LOD's previously this year."  (Based on a 
comparison of that notation and documents known to have been 
hand printed by the veteran, the notation appears to have 
been written by him.)

In August 1986, a Medical Evaluation Board (MEB) met to 
evaluate the veteran's left knee pain and instability 
complaints.  His past medical history of injuries included a 
laceration of the left forearm in 1974, without any other 
injury noted. Physical examination revealed a left wrist scar 
and decreased sensation to light touch over the ulnar aspect 
of the ring finger and the entire little finger.   The 
diagnoses were left knee anterior cruciate insufficiency with 
rotatory instability; status post partial medial 
meniscectomy; and chondromalacia of the medial femoral 
condyle of the left knee.  The recommendation was that the 
veteran was unfit for continued duty due to his knee and that 
referral to a physical evaluation board (PEB) was warranted.  

On a report of medical history completed in September 1986 
for the MEB, the veteran stated that he was in good health 
"except for my knee problem and headaches."  He denied 
recurrent back pain, eye trouble, ear trouble, pain or 
pressure in his chest, palpitation or a pounding heart and 
foot trouble.  He indicated a history of scarlet fever and 
rheumatic fever, and also to heart trouble.  He also claimed 
lameness and a "trick" or locked knee.  He noted that he 
needed two operations on his knee and a nasal passage 
operation.  A service medical officer noted no sequelae from 
the veteran's childhood history of scarlet fever and 
rheumatic fever, and that his various complaints were the 
result of injury to the head and knee.  The veteran was noted 
to have sustained a knee injury in July 1977; as a result of 
the knee injury, he reportedly had fallen down stairs and 
fractured bones in his head that resulted in frequent 
headaches.  It was further noted that he had had a heart 
murmur when he was young, during an episode of rheumatic 
fever, and that he had incurred a laceration to his left 
wrist in 1977, resulting in numbness to the fourth and fifth 
digits and medial hand with a decreased range of motion on 
the fifth digit.  The accompanying report of medical 
examination shows that all body systems were clinically 
evaluated as normal except for the lower extremities, with 
left medial collateral ligament and anterior cruciate 
ligament knee laxity, and a neurologic deficit in the form of 
decreased pain sensation in the ulnar aspect of the left 
hand, decreased adduction in the fifth digit of the right 
hand, and scarring over the left  eye and on the ulnar aspect 
of the left forearm.  The veteran's blood pressure was 
140/80.

Of record are copies of what appear to be various insurance 
forms tending to indicate that the veteran originally injured 
his left knee in April 1986, that he had to quit working as 
of April 1, 1986, that his duties had been construction work, 
and that he had fallen off a ladder and down stairs. 

A report of a service department medical evaluation board 
(MEB) dated in September 1986 shows diagnoses of 1) left knee 
anterior cruciate insufficiency with rotatory instability; 
2) status post partial medial meniscectomy; and 3) 
chondromalacia of the medial femoral condyle of the left 
knee.  The full medical board report indicates that the 
veteran underwent an arthroscopic partial medial meniscectomy 
in April 1984 and since then had experienced episodes of 
giving way and pain along the medial joint line, with 
occasional swelling and intermittent lateral knee pain.  The 
report notes prior injury to the left forearm in 1974, with 
residual decreased sensation over the fingers of the left 
hand.  Physical examination revealed a scar on the ulnar 
aspect of the distal forearm with decreased light touch 
sensation over the ulnar aspect of the ring finger and over 
the entire little finger.  Findings regarding the left knee 
included full range of motion, mild crepitance, and 
instability.  The examining physician indicated it was 
unlikely that the veteran's condition would be significantly 
changed without reconstruction of his anterior cruciate 
ligament.  The veteran was found unfit for continued duty and 
submitted a rebuttal letter that is not of record.  His case 
was referred to a Physical Evaluation Board (PEB).  In 
October 1986, the PEB found the veteran disabled due to left 
knee instability and associated degenerative joint disease.  
The PEB report does not acknowledge any of the other 
disabilities claimed by the veteran as service related.  The 
veteran did not agree with the board and requested a hearing.  

The veteran has submitted a transcript of a December 1986 
Physical Evaluation Board hearing at which it was stated that 
he had injured his left knee during ADT in 1977 and that it 
had been troublesome thereafter, eventually requiring surgery 
in 1984.  The transcript reflects nothing regarding the April 
1, 1984 injury or any other injury claimed to be related to 
service.  (It does indicate that the veteran's service 
personnel records erroneously indicated that he had received 
the Parachute Badge and had completed Basic Airborne School, 
and apparently that he had the Expert Infantryman Badge, 
which also was erroneous.)   

As of April 8, 1987, the veteran was placed on the Temporary 
Disability Retired List.  His rank was First Lieutenant.  

In April 1987, the veteran applied for VA benefits for a 
bilateral knee disability.  In a statement received in June 
1987, he additionally claimed entitlement to VA benefits for 
other physical problems.  He stated that a doctor recently 
advised him that since he had a history of heart trouble, 
stated to be rheumatic fever/heart murmur, he could be 
suffering from stroke residuals.  The veteran reported a lump 
in his right lower leg, a reoccurring right ear infection and 
blurred right eye vision.  

An April 1987 private medical record notes that the veteran 
expressed a "new complaint" of right knee pain.  
Examination of the right knee was "basically normal."  The 
physician believed that the veteran was trying to avoid 
weight bearing on the left leg and that he had stress 
overload.  

In June 1987, the veteran reported for a VA examination of 
his left knee.  He reported multiple complaints but only one 
injury - to his knee in 1977.  He did not mention any back 
disability.  The report of examination notes that the 
veteran's carriage and posture were good; his head, face and 
neck were normal; his ear canals were clear; and his tympanic 
membranes were normal.  External eye examination was normal.  
The cardiovascular system was normal, without evidence of 
murmur.  The veteran's blood pressure was 138/90.  A chest x-
ray was normal.  A left knee x-ray showed minimal 
degenerative changes with narrowing of the medial aspect of 
the joint space and slight hypertrophic spurring of the 
tibial plateau.  Examination of the musculoskeletal system 
showed a moderate left limp in gait. 

In a rating decision dated in August 1987, the RO granted 
service connection for residuals of a left knee medial 
meniscectomy with degenerative joint disease, and assigned a 
10 percent disability evaluation, effective April 23, 1987.  
At that time the RO denied service connection for disability 
of the heart, ear, right leg, left wrist, back and eyes.  The 
RO cited the absence of evidence of heart disease in service 
or on current examination; the absence of significant ear 
injury or evidence of disease in service or on current 
examination; the absence of chronic residuals of any right 
leg injury; the absence of evidence that the veteran's left 
wrist scar was the result of service and the absence of eye 
problems on current examination.

A medical record reflects evaluation of headaches in August 
or September 1988.  The veteran complained of left-sided 
headaches with an aura as well as mild nausea and blurred 
vision.  In August 1988, the veteran was seen at the VA for 
evaluation of complaints of chronic left knee pain.  He also 
complained of severe headaches since September 1984 when he 
reportedly fell and struck his left facial area.  Upon 
neurologic evaluation he gave a history of throbbing pain in 
the left supra orbital and maxillary areas.  He complained of 
left sided numbness a year earlier that cleared up in one 
day.  The impression was to rule out mixed headaches.  X-rays 
in September 1988 showed some sinus abnormalities.  

The record contains a letter dated in October 1988 from the 
Department of the Army advising the veteran that he had been 
found medically unfit for duty.  The veteran has submitted a 
copy of a November 1988 letter that purports to be his 
rebuttal to the October 1988 MEB findings.  In his letter, 
the veteran indicated that the record used by the MEB was 
incomplete in that he had sustained at least five other 
injuries, shown in line of duty statements, that should be 
taken into consideration.  The veteran indicated that he had 
possession of original Statements and Examination and Duty 
Status and that he had mailed certified copies to the 
military but they had been lost three times.  

In support of his claim, the veteran submitted a substantive 
appeal in December 1988, along with a folder containing 
approximately 96 exhibits.  Along with his substantive 
appeal, the veteran provided a list of the exhibits, 
identifying and/or commenting on them.  In part, he 
identified exhibit 10 as a September 13, 1984 statement from 
Staff sergeant G., confirming the veteran's 100 percent 
disability, and exhibit 12 as a travel voucher for a trip to 
Irwin Army Hospital on October 9, 1984 for evaluation "for 
continuation."  

A private progress note dated in January 1989 indicates that 
the veteran was using a left knee brace.  The impression was 
chronic instability of the left knee with probable arthritic 
changes.

In a private medical record of January 1989 the veteran was 
noted to complain of pain in the right knee and heel.  A 
calcaneal spur had been shown on radiographs.  Findings were 
plantar fasciitis.

A letter dated in January 1989 indicates private neurologic 
evaluation of the veteran's complaints of chronic left-sided 
headaches and spells of head turning.  A follow-up letter 
noted that the physical examination "remains normal and is 
remarkable only for a few beats of gaze-evoked nystagmus on 
lateral gaze."  

A VA outpatient record dated in April 1989 indicates that the 
veteran presented with complaints of left knee pain.  The 
diagnosis was severe knee pain.  In May 1989 it was noted 
that the veteran worked on a farm and that his chores 
probably aggravated his knee.  Other May records show an 
impression of opiate addiction and indicate that the veteran 
had obtained multiple prescriptions for Percocet.  One note 
indicates that the veteran should not be allowed to carry his 
own records unless in a secure container as several progress 
notes containing information pertinent to Percocet overuse 
were missing.  A mental health record dated in May 1989 
indicates that the veteran introduced himself as "Colonel." 

In connection with a VA psychological consultation in May 
1989, a member of the psychology staff noted that the veteran 
evidenced strong symptoms of addiction, including escalating 
use, tolerance, "Dr. shopping for prescriptions," and 
denial.  The veteran reported former heavy alcohol use.    

According to a May 1989 VA hospital record, the veteran was 
recently under federal investigation for having engaged in 
fraudulent misrepresentation to obtain drugs.  It was further 
noted that the veteran had been an Army officer for 16 years 
and reportedly had attained the rank of lieutenant colonel.  

A Social Security Administration report of May 1989 indicates 
that the veteran was under investigation for possible 
submission of phony documents in connection with his claim.  
Reportedly, he had had some documents typed up that he had 
been trying to get a doctor to sign.  It was also noted that 
an individual in the community said he saw the veteran all 
the time and he was not using a brace or cane.  

In June 1989 the veteran underwent a right L4-L5 
hemilaminectomy and diskectomy at the University of Kansas 
Medical Center.  

In October/November 1989, the veteran was afforded VA 
examinations.  At that time he complained of left knee 
problems as well as residuals of injuries to his back and 
right leg.  He reported a medical history of having been 
assaulted in the fall of 1984, sustaining head, back and leg 
injuries as a result.  He also reported that he had been 
involved in a 1/4 ton jeep accident in 1981, that he fell off a 
ladder in 1986, that a grenade exploded in his hand in 1979, 
and that he had been thrown off the back of a hay truck in 
June 1988.  He complained of a ruptured L4 and L5, low back 
pain, right hip pain, right leg and foot numbness, a right 
ankle bone spur, occasional sharp chest pain, occasional 
blurred vision, a catch and throbbing in the left side of the 
lower ribs.  The veteran reported using a double upright left 
knee brace and a cane in his right hand for ambulation.  
Relevant to the veteran's orthopedic complaints, diagnoses 
were: status post diskectomy; residual right radicular pain; 
early left knee degenerative joint disease; right knee 
chondromalacia and right plantar fasciitis.  The report of an 
eye evaluation notes complaints of a mild blur, without 
history of injury.  Past medical history was noted to include 
hypertension.  Examination revealed a healthy retina.  The 
impression was healthy internal and external eye, with 20/20 
vision and with mild astigmatic correction bilaterally.  The 
examiner concluded that eye examination was normal.  Upon 
further examination, no pathology was found in the head, face 
or neck.  The veteran's heart was normal in size, with a 
regular rate and rhythm.  Chest excursion was normal.  No 
active disease was found in the chest.  No pathology was 
found to palpation or percussion.  The impression was 
hypertension, not being treated.  

In one VA examination report dated in November 1989, the 
veteran was noted to describe chronic left facial pain with 
radiation to the occiput after an injury occurring in the 
fall of 1984, while he was serving in a military police 
capacity.  He reported that he was hit with a steel pipe on 
the back of the head and then in the face.  The examiner 
noted that no records were available to check the veteran's 
claims.  Examination of the oral cavity, neck and ears was 
unremarkable.  The examiner was unable to find the fractures 
the veteran reported from the past.  The assessment was:  1) 
history of facial and head trauma in 1984 resulting in 
possible chronic pain and possible seizures.  Little 
documentation is available concerning these problems; 2) 
history of chronic sinus problems, again little documentation 
is available.  The patient's complaints of pain are more 
consistent with a chronic post-traumatic pain than they are 
with chronic sinusitis.  This is supported by his negative x-
rays to date; History of fractures, maxillary and frontal 
sinuses, not shown on x-ray.  The examiner stated that CT 
scan would be of greater benefit in that evaluation; 4) 
otherwise normal ear, nose and throat examination. 

A record from Saint Joseph Health Center, dated sometime in 
1989, reflects that the veteran indicated he had been 
diagnosed with a brain tumor nine months earlier.  The 
veteran was noted to believe that the tumor was related to 
his headaches and blurred vision.  It was also noted that he 
complained of bilateral knee pain, that he had had disc 
repair in "June 84," and that his right leg gave out and 
was somewhat numb.  

The veteran underwent additional lumbar disc surgery in 
January 1990 at St. Luke's Hospital.  

In a January 1990 letter to the RO, the veteran stated that 
he had had four "fractured vertebrates" in his lower back 
in the line of duty as the commander of "the military police 
unit" in a mid-western city.    

In a letter dated in February 1990, J.M., MD., indicated that 
the veteran was no longer able to perform any work due to his 
physical health.  The doctor indicated that the veteran had 
to use leg braces and crutches to be ambulatory, and that he 
also required use of a wheelchair.  In support of that 
statement the physician attached copies of records associated 
with the veteran's June 1989 back surgery.

A report of VA hospitalization from July to August 1990 
reflects diagnoses that include chronic back pain and a 
decubitus ulcer.  The veteran was admitted after a reported 
drug overdose, having been transferred from a county 
hospital.  In regard to his history, it was noted that he 
indicated he had been in the Army from 1981 to 1989 as a 
"lieutenant colonel," and that he refused to talk about 
certain things because he had several lawsuits going against 
a variety of people and the government.  While hospitalized 
he was uncooperative and evasive.   Hospital records note 
that there was no evidence of murmur or gallop and that 
regular heart rhythm was regular.  Records dated in October 
1990 indicate that the veteran had a three-month history of 
circular decubitus on the sacrum after a seizure episode.  
Such was surgically closed without complications post-
operatively.

At the time of VA examination in January 1991, the veteran 
complained of back pain, right hip/leg and foot pain.  
Examination of the head, face and neck was unremarkable.  
Both ear canals were obstructed with wax upon examination.  
Eye examination was normal.  Cardiac examination was normal, 
without evidence of murmurs, gallops or bruits.  The 
veteran's blood pressure was 120/80.  Neurologic examination 
included notation of the veteran's complaints of headaches.  
Diagnoses were post-traumatic headaches, generalized tonic-
clonic seizures and probable right L5 radiculopathy.  

In a VA report of social and industrial survey dated in 
January 1991, it was noted that the veteran had served in the 
Army from 1971 to 1989 and served in combat in Vietnam from 
March 1 to June 6, 1973.  His service-connected disabilities 
reportedly were sustained while in service as the commander 
of a military police unit, when he responded to a call for 
police assistance at a rest area on an interstate highway 
where a woman reportedly was being harassed by a group of 
motorcycle "bikers."  While responding, he was attacked and 
severely beaten and rendered unconscious by the bikers.  

In a February 1992 private medical record it was noted that 
the veteran sustained a gunshot wound two years earlier that 
had entered his shoulder and exited his back.  Physical 
examination was negative except for his shoulder.  

An October 1992 private medical report indicates that the 
veteran "claim[ed] to be a retired government police 
officer" and to have a history of multiple injuries incurred 
in line of duty, such as knife wounds, gunshot wounds, and a 
closed head wound while engaged in some sort of activity with 
a biker gang in a remote area of Kansas in 1987.  

In an October 1992 private medical report it was noted that 
the veteran had had a seizure in July 1990, at which time he 
sustained a low back disc injury and that he also reported 
having had a closed head injury during service.  The veteran 
stated that the head injury caused the 1990 seizure.  He also 
was noted to have had a knife wound of the left wrist in 
1971.

Records dated in March 1993 indicate that the veteran 
recently fell down a flight of stairs at a private medical 
center and injured his low back and left shoulder.  
Associated x-ray reports note a prior history of a 
laminectomy from L4 downward through L5 to S1, with narrowed 
intervertebral spaces at L4 to L5 and L5 to S1 probably due 
to old degenerated discs.  Also shown are diagnoses of 
probable defects within the interarticular parts at L5 to S1 
and moderate osteoarthritis of the lumbar spine.  

Medical records reflect that in June 1993 the veteran 
complained of back pain that radiated down his leg and a 
burning sensation in the right leg with weakness of 
dorsiflexion.  He was noted to have lumbar disc syndrome.  

In a letter dated in December 1993, J.C., M.D., noted that 
the veteran had a history of a military-related left knee 
injury, for which he wore a brace.  Dr. J.C. noted that there 
was left knee pain on examination.  Sensory function was 
intact.  

In August 1994, the RO was informed that the Alma Police 
Department found no records pertinent to an October 9, 1984 
beating of the veteran.  Also in August 1994, the RO was 
informed by the Iola Police Department that information 
requested pertinent to the veteran was "criminal history 
record information that can only be released to other 
criminal justice agencies by Kansas Law."  The RO requested 
the veteran to obtain and submit such information, but he did 
not respond.

In October 1994 the RO received copies of numerous documents 
from the Social Security Administration, including VA and 
private medical records.  Any relevant documents are being 
reported in chronological order in this decision.    

Received in May 1995 from the Defense Finance Accounting and 
Service Center in Indianapolis, Indiana, were copies of the 
veteran's Army Leave and Earnings statements for 1984.

In February 1996, the veteran reported for a VA examination 
of his joints.  He reported that he had had no knee problems 
prior to 1985 when he fell down a flight of stairs at a 
commanders' conference.  He reported feeling that the joint 
was unstable, frequently giving way.  Objective examination 
revealed that the veteran limped on his left leg with heel-
and-toe walking.  There was no evidence of swelling, 
tenderness, redness, heat, effusion, dislocation or 
subluxation.  The veteran had left knee motion from zero to 
135 degrees.  His muscle strength in the left lower extremity 
was 4/5 as compared to 5/5 on the right.  There was no 
evidence of sensory deficit.  There was evidence of mild 
lateral instability.  The diagnoses were status post 
arthroscopic surgery for a tear of the medial meniscus of the 
left knee and degenerative joint disease of the left knee.  A 
report of x-ray dated in February 1996 shows an impression of 
mild degenerative arthritic changes in the left knee.

On VA examination in September 1997, the veteran reported 
having injured his left knee in the mid-1980s when he fell 
off a speaker's platform and when he fell down a flight of 
stairs.  The veteran also reported having had four disc 
surgeries, most recently a few weeks earlier.  Examination 
revealed left quadriceps atrophy, with a visible and palpable 
decrease in the size of the vastus medialis component of the 
left knee.  The VA examiner noted that examination of the 
knee was difficult due to the fact that various positions 
required to examine the knee resulted in referred back pain.  
The VA examiner noted that the right anterior cruciate was 
more lax than the left anterior cruciate.  The examiner also 
noted laxity of the collateral system with the knee fully 
extended or in slight flexion; stressing the knee resulted in 
back and leg pain.  X-rays showed slight narrowing of the 
medial joint compartment and slight shortening of the 
anterior tibial spine.  The impression was early degenerative 
disease of the medial joint compartment of the left knee 
joint.  No diagnoses or etiologic opinions pertinent to the 
back were offered.

The veteran appeared at a hearing before an RO hearing 
officer in April 1998, at which time he testified that during 
the period he was receiving incapacitation pay he had a green 
(active duty) identification card and had been led to believe 
that he was on active duty.  He denied knowledge of having 
been on incapacitation status. He testified that because he 
had had to favor his left knee he developed back problems and 
that he had been told he would have back problems by the 
doctor who did his knee surgery.  In regard to blurred 
vision, when asked when it started he said "Back during that 
time frame."  In regard to ear infections he stated that 
they were not causing much of a problem.  Regarding his 1977 
knee injury he stated that it wasn't only his knee that had 
been injured but also "several other parts."  He denied 
being aware of having heart disease but stated that he had 
been diagnosed with high blood pressure from time to time, 
initially back "during that time frame."  In regard to his 
wrist, the veteran testified that there was a knot there and 
that he first developed it "Back during that timeframe."  
He testified that his chest injury occurred when he was 
returning from Irwin Army Hospital and "those guys jumped 
me."  The veteran also testified to having been assaulted 
when he was on his way back from the Army hospital.  He 
indicated that he chose to go to the Allen County hospital in 
his hometown, rather than going back to the Irwin Army 
Hospital, because it was late and "the system is notorious 
for you having to wait and wait and wait."  He indicated 
that his hometown was about 50 miles from where the assault 
occurred.  He said that to his knowledge there had been no 
police report.  The veteran stated that he had hit his head 
twice, once during the altercation and once when he fell down 
some steps and hit the end of a banister.  In regard to the 
fact that similar injuries had been reported as having 
occurred on claimed periods of training duty in April 1984 
and November 1984 the veteran said he couldn't be sure 
whether he had been injured on both occasions.  It was 
suggested in discussion between the representative and 
hearing officer that perhaps there had only been one incident 
rather than two.  RO Hearing Transcript.  

Analysis

Despite any allegations to the contrary, including that he 
served in combat in Vietnam, the veteran never served on 
active duty.  Additionally, the period during which he 
received incapacitation pay was not active duty regardless of 
what he claims to have been told in that regard or the color 
of his ID card.  See DOD Directive No 12241.1 (1992).  In 
fact, if he truly believed that he had been on active duty 
from April 1984 until his retirement from the Army Reserve 
one would question why he claimed to have been on IDT in 
October 1984, when he was assaulted.  

In any event, the veteran has submitted copies of military 
orders and DA Forms 2173 purporting to show that he sustained 
multiple injuries, including a back injury and blurred 
vision, as the result of a fall on April 8, 1984 and a 
beating on October 9, 1984, all in line of duty.  The former 
was reported to have occurred while he was on ADT and the 
latter while on IDT.  However, since there has been no 
service department verification that the veteran was on any 
type of training duty on either occasion and the Department 
of the Army never acknowledged any of those injuries as 
service connected, the Board must consider whether the 
evidence submitted by the veteran is acceptable to establish 
the alleged duty status.  If he was in a duty status, it 
would also have to be determined whether the injuries were 
incurred in line of duty.  

Initially, it must be noted that the DA Forms 2173 for the 
claimed April 8 and October 9 injuries were available only 
from the veteran.  Attempts to obtain copies from official 
sources were unsuccessful.  Although the veteran apparently 
had orders for active duty for training for April 8 and 9, 
there is no independent evidence that he actually executed 
those orders other than the DA Form 2173.  The same applies 
to the claimed period of inactive duty training on October 9, 
1984; however, for that period there are no orders, formal or 
informal.  

There is a striking similarity between the injuries claimed 
to have been sustained on April 8 and those of October 9, 
1984, even though the April incident was reported as a fall 
and that October one as an assault.  There are also 
similarities between the alleged April 8 incident and 
incidents referenced in a copy of a September 5, 1984 private 
medical record entry and a November 9, 1984 government 
hospital record.  

Although the veteran purportedly was treated at the Allen 
County Hospital and by Dr. Hull for the claimed April 8 and 
October 9 injuries, there is no medical evidence confirming 
that any injuries were sustained on April 8, 1984.  In that 
regard, it must be noted that the veteran has been 
uncooperative in providing or authorizing the release of 
evidence that would be helpful in deciding this case.  In any 
event, the entire DA Form 2173 for the alleged April 8 
incident appears, to the layperson's eye, to have been 
prepared on one typewriter even though Section I purportedly 
was completed by the Allen County Hospital and Section II was 
completed by the veteran as Commander of the POW Camp Det.  
It is further noted that the form is addressed to the 
Commander of the POW Camp Det. (hence, to the veteran) even 
though under Army Regulations, the form should have been sent 
to the officer having special court martial authority for 
units in the area.  Army Regulation 600-3, Table 3-1, 15 June 
1980.  Additionally, the veteran signed the form as the unit 
commander, thereby purporting to make a line of duty 
determination regarding himself.  On its face this was 
improper.  

The DA Form 2173 for the claimed assault in October 1984 also 
is problematic.  It, too, appears to have been written on one 
typewriter, while its parts were authored by a private 
physician (Section I) and an Army enlisted member (Section 
II).  It also was improperly addressed to the veteran as the 
Commander of the POW Camp Det.  Additionally, it purports to 
show that the veteran was on inactive duty training status 
(on the basis of having been ordered to, and in the process 
of returning from, Irwin Army Hospital) at the time he was 
assaulted.  In support of his duty status, the list of 
exhibits submitted with his December 1988 substantive appeal 
cites item 12, a travel voucher for a trip to the Irwin Army 
Hospital on October 9.  However, there is no exhibit 12.  Nor 
is there any other service department evidence that the 
veteran was ordered formally or informally to appear at Irwin 
Army Hospital on April 9 or any evidence that he was seen 
there on that date.  

Clearly the veteran did sustain a beating on October 9.  
There is an Allen County Hospital report showing significant 
injuries from an assault at a rest stop on the evening in 
question.  However, the Allen County report does not show any 
fractured "vertebrates" as noted in the DA Form 2173 and in 
a January1990 statement written by the veteran.  The two 
individuals who purportedly prepared the DA Form 2173 were 
Dr. Hull and Staff Sergeant D.G.  While the sergeant might 
not know a vertebrate from vertebrae, one would expect Dr. 
Hull to.  Thus, this one errant "t" certainly suggests that 
the veteran wrote the DA Form 2173.  The same hospital report 
shows that the veteran had been drinking and that the 
incident occurred between 10 and 11 PM.  Were the evidence 
regarding this incident otherwise accepted as legitimate, the 
drinking and late hour of the incident would raise a question 
of whether the veteran was returning "directly" from his 
"training."  38 C. F. R. 3.6(E).  To this day, despite 
expecting the VA to pay for his injuries, the veteran has 
never adequately explained what happened.  His subsequent 
story to VA medical personnel that he was answering a 
civilian police call to aid a woman in distress is absurd.  
And finally, inactive duty training for individuals receiving 
incapacitation pay is specifically prohibited.  

At the veteran's RO hearing the matter was raised as to 
whether the claimed injuries were sustained in one or two 
incidents.  The veteran seemed unsure, due to the passage of 
time and some traumatic things that had happened.  Regardless 
of his current mental state, in 1988 he submitted to the VA 
two DA Forms 2173 in support of his claim for service 
connection.  Those two forms purportedly were written within 
days of the claim injuries and they specifically allege two 
separate incidents - one involving a fall in April 1984 and 
one involving an assault in October 1984.  Thus, a current 
plea of poor memory or intervening trauma can not explain 
away the gross evidentiary discrepancies in this case.  Nor 
do the veteran's allegations of documents having been lost or 
mishandled by Army personnel impress the this Board Member as 
a plausible explanation for the absence of any corroborating 
evidence from official sources.  Finally, there is the 
statement of September 13, 1984, signed by Mr. G., the Army 
sergeant, confirming that the veteran was on 100 percent 
disability due to injuries sustained on April 1 and 8 and "9 
October 1984."  How Mr. G. knew a month before the fact that 
the veteran would be injured on October 9, and why the 
veteran would choose to submit such an incredible statement 
defy explanation.  

The DA 2173 forms in question have been submitted to the VA 
to show not only that the veteran was in a training status at 
the time the incidents occurred but also that he sustained 
injuries for which he is seeking service connection and 
payment of money.  Thus, to even suggest that the similarity 
of the injuries claimed to have occurred six months apart 
perhaps reflects a single incident innocently reported as 
two, is to ignore the gravity of the matter.  See RO Hearing 
Transcript.  There are sufficient reasons for rejecting the 
veteran's credibility as to duty status and related matters, 
ranging from his trying to pass himself off as a colonel to 
his having claimed combat service in Vietnam.  

In conclusion, the undersigned Board Member finds there is no 
satisfactory evidence that the veteran was in a training duty 
status on April 8 and that on that date he sustained the 
injuries alleged on the relevant DA Form 2173.  The 
undersigned also finds that the veteran was not on inactive 
duty training on October 9, when he did sustain multiple 
injuries in a beating.  To make it clear, the DA Forms 2173 
are rejected as lacking credibility and having no positive 
value in the claim for service connection; in other words, 
they are not what they purport to be.  

Despite, the above findings the Board must still consider 
whether the disabilities at issue were incurred in or 
aggravated by the veteran's verified reserve service or are 
otherwise service related.  The threshold question to be 
answered in the veteran's appeal is whether he has presented 
evidence of well-grounded claims.  "[A] person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Carbino v. 
Gober, 10 Vet. App. 507 (1997); Anderson v. Brown, 9 Vet. 
App. 542, 545 (1996).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation. Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [section 
5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  
In Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the 
Court held that a claim must be accompanied by supportive 
evidence and that such evidence "must 'justify a belief by a 
fair and impartial individual' that the claim is plausible."  
For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table).  If a claim is not well 
grounded, the application for service connection must fail, 
and there is no further duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107, Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The Court has held that in order for a claim to be well-
grounded, there must be competent evidence of incurrence or 
aggravation of a disease or injury in service, of a current 
disability, and of a nexus between the in-service injury or 
disease and the current disability.  See generally Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  As the record in this case does not establish 
that the veteran possesses a recognized degree of medical 
knowledge, his own opinions as to medical diagnoses and/or 
causation are not competent.  As lay statements, such are not 
sufficient to establish a plausible claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

First, it is noted that the veteran has claimed residuals of 
ear infections, particularly in the right ear; blurred 
vision; a back injury/disability, and residuals of injury to 
the chest and right leg.  The veteran also has claimed 
entitlement to service connection for a heart disorder, for a 
left wrist scar, and for a right heel disorder.  The claims 
file contains competent diagnoses of hypertension.  There is 
also medical evidence that the veteran has a scar on his left 
wrist, that he has right foot fasciitis, and that he has a 
lumbar spine disability, primarily post-operative disc 
disease.  There is no clear and competent, contemporary 
medical evidence that the veteran currently has any diagnosed 
disability of the eyes, ears or chest.  A claim for service-
connection for a disability must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  Absent proof of a present disability there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) ; Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

In any case, to the extent that the available private and VA 
medical records show that the veteran currently has any of 
the disabilities for which he has claimed service connection, 
in order to present a well-grounded claim, there must still 
be evidence of service incurrence and a nexus between each 
currently diagnosed disability and the veteran's service.  
See Caluza, supra.  A review of the claims file fails to show 
that the veteran has submitted competent evidence of in-
service incurrence or any nexus existing between events of 
service and current diagnoses.

As here the Board is considering only whether the claims of 
service connection are well grounded, the credibility of the 
veteran and of the evidence will not be discussed.  Rather, 
it is emphasized that, despite the veteran's complaints, an 
MEB and PEB completed prior to his being placed on the 
Temporary Disability Retired List, acknowledged only his left 
knee disability as having been incurred in service.  
Moreover, the only diagnoses resulting from such evaluation 
were those pertinent to the left knee, and the left wrist 
scar, with neurologic findings associated with the latter.  
Although he has previously indicated that the Army erred and 
that such would be corrected, there is no evidence that the 
Army subsequently acknowledged any additional disabilities as 
being service related.  

The veteran is currently service-connected for his left knee 
disability.  Although service documents do acknowledge the 
presence of a left wrist scar, there is no document 
reflecting that the veteran complained of or received 
treatment for injury to his left wrist while on ADT or IDT.  
The undersigned Board Member has carefully reviewed all 
service medical records and duty statements contained in the 
claims file.  There is no notation of treatment or complaints 
of injury to the left wrist while on ADT or IDT.  Rather, in 
connection with in-service medical evaluations, the veteran 
gave a history of left wrist injury in or around 1974, at 
which time he was not on duty.  In short, there is no 
competent medical evidence or opinion relating the scar and 
any related disability to the veteran's periods of ADT/IDT.  
Absent such, that claim must be denied as not well-grounded.  
See Caluza, supra.

Prior to April 1, 1984, the date at which the veteran re-
injured his left knee, service records are absent evidence of 
any diagnosed chronic disability of the eyes, ears, heart, 
spine/back, right leg/heel or chest.  

The basis for the veteran's ear and heart complaints are 
unclear; i.e., he does not allude to specific in-service 
treatment for such.  Moreover, service records, from the 
veteran's recognized periods of ADT or IDT, do not note any 
heart or ear problems.  In May 1984, after the veteran had 
already been placed on incapacitation pay and was thus not on 
"duty" for the purpose of obtaining VA benefits, he was 
evaluated for hypertension.  However, his pressure was noted 
to vary between normal and "borderline" and the impression 
was transient blood pressure, post operatively.  There is no 
competent evidence that any subsequent chronic 
hypertension/heart disorder is of service origin or was 
caused or aggravated by the knee surgery.  

There is no competent, medical evidence that the veteran has 
any eye disorder that had its onset during or was aggravated 
by any verified period of training duty.  Although he 
reported that his right eye was blurry when he was treated at 
Allen County Hospital for the injuries sustained when he was 
beaten in October 1984, that beating has been determined not 
to have occurred while the veteran was in a duty status.  
Even were the DA Form 2173 reporting the claimed April 8 
injuries to be accepted as credible evidence for the purpose 
of determining whether the service connection claims are well 
grounded, and even though it refers to "blurred vision" and 
having struck his chest, the claimed accident did not occur 
during a verified period of training duty and there is no 
contemporaneous medical evidence of the injuries.  Although a 
September 5, 1984 medical records, which according to the 
veteran is from Dr. Hull, notes a history of the veteran 
having hit his "left side" when his knee gave out and he 
fell in April, the veteran has, in essence, refused to 
produce or authorize the release of any April 1984 medical 
records that may have been prepared by Dr. Hull.  
Additionally, the evidence of record does not reflect that 
the veteran continued to complain of any diagnosed eye or 
chest problems and there is no competent medical opinion 
relating any currently diagnosed eye or chest disorder to 
service. In regard to the right leg, the veteran initially 
claimed a lump on the leg.  A lump on the leg was not shown 
during any period of verified training duty and there is no 
medical evidence he currently has a right leg disorder of any 
nature that is service related.  (To the extent that he may 
be claiming a right knee disorder, service connection for a 
right knee disorder, characterized as chondromalacia, had 
been granted and then severed.)  

In regard to service connection for a back disability, the 
medical evidence shows that the veteran has disc disease for 
which he has undergone surgery.  There is no competent 
evidence of any back injury or back disability during a 
verified period of training duty.  In the DA Form 2173 for 
the alleged April 9, 1984 accident, a reference to a "brace 
for back injury" was noted in the portion of the report 
signed by the veteran.  The portion that bears the name of 
Dr. Hull says nothing of a back injury and there is no 
medical evidence of any back injury related to that claimed 
accident.  Nor is there any other competent evidence that the 
veteran's disc disease, claimed "fractured vertebrates" or 
any other back disorder is the result of any incident of a 
verified period of training duty.  Thus, this claim is not 
well grounded. 

Regarding the claimed right foot or heel injury, there is no 
evidence that such was incurred during a period of verified 
training duty.  In fact, the initial reference to such a 
problem appears to have been in early 1989.  The veteran has 
been noted to have a heel spur and fasciitis, with no 
evidence or opinion that such is of service origin or is 
otherwise related to any verified period of training duty.  

The veteran himself is not competent to offer a medical 
diagnosis or opinion as to medical causation, and he is not 
competent to establish the etiology of any identified 
disorders; thus, his statements are not sufficient to 
establish a plausible claim.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Absent competent evidence that any incident 
of ADT or IDT resulted in permanent disability for which 
service connection is now before the Board, the veteran's 
claims relevant to a left wrist scar/disorder; an ear 
disorder; an eye disorder (blurred vision); a right lower 
extremity disorder; a chest disorder, a back disability and 
hypertension must be denied as not well grounded.

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where his claims appear to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or obtained, 
which will support well-grounded claims.  The VA has made 
numerous attempts to assist the veteran in obtaining all 
available service, medical and otherwise, in support of his 
claims.  Thus, the VA has satisfied its duty to inform the 
veteran under 38 U.S.C.A. § 5103(a).  See Slater v. Brown, 
9 Vet. App. 240, 244 (1996).


ORDER

Service connection for a disorder manifested by blurred right 
eye vision; a right ear infection; a heart disorder; 
residuals of injury to the right leg/heel; a left wrist 
disorder, an injury to the spine/back and residuals of a 
chest injury is denied.

REMAND

The Board further notes that in the instant case the veteran 
is technically not seeking an increased rating for his left 
knee disability since his appeal arises from the original 
assignment of a disability rating, his notice of disagreement 
having been filed in September 1987.  However, when a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

By way of history, the RO granted service connection for 
residuals of a medial meniscectomy with degenerative joint 
disease, and assigned a 10 percent disability, effective 
April 23, 1987.  In a decision dated in December 1989, the RO 
changed the assigned effective date to April 8, 1987.  In 
July 1998, pursuant to VAOPGCPREC 23-97 (July 1, 1997), the 
RO awarded a separate 10 percent disability evaluation for 
left knee arthritis, effective September 8, 1997.  Also in 
July 1998, the RO increased the previously assigned 
disability evaluation for residuals of a medial meniscectomy 
from 10 percent to 20 percent, also effective September 8, 
1997.  Although the percentage increase and the separate 
grant of service connection for arthritis, represent a grant 
of benefits, i.e., increased compensation based on left knee 
impairment, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that a "decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In any 
case, subsequent to the RO's grant, the veteran's 
representative has continued to include discussion of the 
evaluation assigned for left knee arthritis and/or residuals 
of a medial meniscectomy in statements made in connection 
with the veteran's continued appeal.  Thus, the Board will 
continue to address both the evaluation of arthritis and 
other impairment of the left knee in this decision.  

Subsequent to the last remand the Court rendered a decision 
in DeLuca v. Brown, 8 Vet.App. 202 (1995).  Although the 
veteran was afforded compensation examinations after the 
issuance of that decision, they did not specifically address 
whether the left knee joint exhibited weakened movement, 
excess fatigability, or incoordination, and whether pain 
could significantly limit functional ability during flare-ups 
or when the joint is used repeatedly over a period of time.  
See DeLuca; 38 C.F.R. §§ 4.40, 4.45 (1995).  The Court has 
indicated that these determinations should be made by an 
examiner and should be portrayed by the examiner in terms of 
the additional loss in range of motion due to these factors 
(i.e., in addition to any actual loss in range of motion 
noted upon clinical evaluation). 38 C.F.R. §§ 4.2, 19.9 
(1995). 

Thus, this case remanded to the RO for the following:

1.  The RO should afford the veteran the 
opportunity to submit or identify any 
additional evidence pertinent to his left 
knee disability.  After securing any 
necessary release, the RO should obtain 
any evidence identified. 

2.  The RO should contact the Social 
Security Administration and request 
copies of any records pertaining to the 
veteran subsequent to those previously 
provided, along with a copy of any 
decision in his case.  

3.  The veteran should be afforded a VA 
orthopedic examination pertinent to his 
left knee.  Examination by the September 
1997 examiner is permissible.  The claims 
folder and a separate copy of this remand 
should be made available to the examiner 
and reviewed before the examination.  The 
examiner should respond to the following:

a)  Record all pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive ranges of the left knee in 
terms of degrees.  The examiner should 
identify any left knee laxity, 
characterizing such in terms of mild, 
moderate or severe.  

b)  The examiner should also comment on 
the functional limitations, if any, 
residual to the veteran's service-
connected left knee disability.  The 
examiner is requested to specifically 
comment on: I) whether pain is visibly 
manifested on movement of the joints; ii) 
the presence and degree of, or absence 
of, muscle atrophy attributable to each 
service-connected disability; iii) the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disability, or iv) the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected left knee disability.  The 
examiner must specifically state whether 
the veteran's complaints and any claimed 
subjective manifestations are in keeping 
with the objectively demonstrated knee 
pathology.  If necessary to ascertain 
that, the veteran should be afforded 
imaging or other diagnostic studies.  

c) The examiner should also include 
comment on the impact, if any, of the 
veteran's knee disability on his ability 
to engage in employment of a sedentary or 
nonstrenuous nature. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and ensure that such is adequate 
for appellate review.  See  Stegall v. 
West, 10 Vet. App. 489 (1998).  The RO 
should then review the record and re-
adjudicate the issue of an increased 
rating for the left knee disability, with 
consideration of the Court's decision in 
Fenderson v. West, No. 96-947 (U.S. 
Vet.App. Jan. 20, 1999.  The RO should 
also re-adjudicate the issue of 
entitlement to TDIU benefits in view of 
additional evidence obtained.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, containing all potentially 
applicable laws and regulations not 
previously included, and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






